Citation Nr: 0511068	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  99-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969, to include service in Vietnam.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In a June 2002 statement the veteran cancelled his request 
for a personal hearing.  Therefore, no hearing was held.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with PTSD.

2.  An in-service stressor supporting the diagnosis of PTSD 
has been corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
 
The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim for service 
connection PTSD.  Therefore, no further development with 
respect to this matter is required under the VCAA or the 
implementing regulations.

Factual Background

The veteran served on active duty from March 1968 to October 
1969, to include service in Vietnam from August 1968 to 
October 1969.  His DD-214 shows that his MOS was truck 
driver.  His record of assignments indicates that he 
principally served as a driver while in Vietnam.  Service 
medical records are negative for a diagnosis of PTSD.  

In the stressor letter submitted by the veteran, he stated 
that during service he was fired upon by the enemy while 
driving a Lieutenant Colonel and while driving to different 
parts of Vietnam for supplies.  Specifically, he stated that 
he was fired upon by an enemy sniper while driving the Lt. 
Colonel to a meeting in Saigon in May 1969.  He also stated 
that he witnessed soldiers being shot and taken to the 
hospital.  The veteran further claims that in February or 
March 1969 he and another soldier, J.B., were taking the 
Colonel to check on some bridges that surrounded Saigon when 
they were hit with enemy fire.  

An October 1968 letter from an Army Colonel notes that the 
veteran was his jeep driver.  

VA progress notes for September 1998 to June 1999 note the 
veteran's treatment for and diagnosis of PTSD related to his 
active military service.

VA progress notes for January 2001 to December 2002 continue 
to note treatment for PTSD.

A November 2001 letter from the United States Army Center for 
Unit Records Research (CURR) states that the veteran's unit 
of assignment in Vietnam from August 1968 to October 1969 was 
the 581st Military Intelligence Detachment, which was within 
the Capital Military Assistance Command, Vietnam (CMAC, VN).  
The letter further states that attempts to verify an incident 
involving enemy sniper fire upon the jeep in which the 
veteran and his Lt. Colonel were traveling have failed.  In 
addition, no documentation of the death of J.B. was found 
during the veteran's tour of duty.  CURR also enclosed copies 
of the 1968-1969 Operational Reports - Lessons Learned by the 
CMAC, VN.  Those documents state that the CMAC's significant 
activities included intelligence activities oriented towards 
early detection of enemy forces and elimination of their 
support bases and caches, and offensive operations to 
eliminate the enemy and preempt his ground and rocket attack 
capability against Saigon.  Enemy activity consisted of 
attacks by direct and indirect fire with very small isolated 
ground probes.  No coordinated enemy main force ground 
attacks were recorded.  

A January 2003 letter from J. Henderson, LICSW, notes that 
the veteran has a diagnosis of PTSD for which he is in 
continuous treatment at VA.

In January 2003, a letter from a fellow soldier, F.M., was 
submitted.  In this buddy statement, F.M. stated that he 
served with the veteran in Saigon, Vietnam, in the Capital 
Military Assistance Command from August 1968 to October 1969.  
He also stated that M-16 rifles and .45 caliber guns were 
issued to them.  According to the letter, the veteran drove 
the Lt. Colonel in certain areas and F.M. drove the Lt. 
Colonel in other areas.  F.M. stated that on numerous 
occasions they came under enemy fire while driving their 
assignments.  He stated that many times both the veteran and 
he had to return enemy fire because of ambushes setup by the 
enemy.  They also had to pick up casualties and transport 
them to helicopters.

VA progress notes from February 2003 to September 2004 
continue to note treatment for PTSD.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In the present case, the veteran contends that he is entitled 
to service connection for PTSD, which he maintains was 
incurred during service as a result of several stressors, 
most notably being shot at by a sniper and receiving enemy 
fire.  

The post-service medical evidence confirms a current 
diagnosis of PTSD based upon several reported in-service 
stressors.  The veteran has stated that while en route with 
his Lieutenant Colonel, enemy fire was received on several 
occasions.  The veteran has consistently included this 
stressor in his statements regarding his stressors.  The 
veteran's DD-214 confirms that he was a truck driver by MOS 
and the record contains a 1968 letter from the Lt. Colonel, 
whom the veteran drove throughout Vietnam, confirming this 
duty.  Although there are no official reports specifically 
documenting the enemy fire on the Colonel's jeep, the veteran 
has provided a consistent history and his alleged stressor 
comports with the confirmed details of his service in 
Vietnam, as well as with the literature provided by CURR 
about the CMAC, VN, of which the veteran's unit was a part.  
Moreover, a person who served with him has provided a 
statement corroborating some of the alleged stressors.  In 
sum, the evidence is at least in equipoise; therefore, giving 
the benefit of the doubt to the veteran, the Board finds that 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


